Citation Nr: 0318024	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet, claimed as residuals of jungle rot.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for an upper back 
disorder.

4.  Entitlement to service connection for a right ulnar nerve 
disorder.  

5.  Entitlement to service connection for a skin condition, 
claimed as a rash on the thighs.

6.  Entitlement to service connection for an ulcer disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  In June 2000, the veteran cancelled his request for a 
personal hearing at the RO.  The Board remanded the case in 
December 2000 for additional development of the record.

The issues of service connection for a right knee disorder, 
an upper back disorder and an ulcer disorder will be 
addressed in the remand portion of the decision.


FINDING OF FACT

The veteran does not have a current diagnosis of skin 
conditions of the feet or thighs or a right ulnar nerve 
disorder.





CONCLUSION OF LAW

Service connection for skin conditions of the feet and thigh 
and for a right ulnar nerve disorder is not warranted.  38 
U.S.C.A. §§ 1110, 5103 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  For the claim to reopen, the version of the 
appropriate regulation in effect prior to August 29, 2001, 
will be applied.  See 38 C.F.R. § 3.156(a).

The veteran's application for compensation or pension was 
received in November 1997.  There is no issue as to provision 
of a form or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The RO has obtained copies of private medical records from 
Flint Osteopathic Hospital and Hurley Medical Center.  The 
veteran has submitted copies of private outpatient records 
dated from May 1971 to September 1990, outpatient treatment 
records of Drs. Patel dated from November 1990 to March 1994, 
and a statement of Dr. Wolfley.  VA outpatient and hospital 
records dated from January 1998 to February 2002 were also 
submitted by the veteran.  He has not identified any 
additional VA treatment records pertinent to his claims for 
service connection for skin conditions of the feet and thighs 
or a right ulnar nerve disorder.  The RO has obtained copies 
of the records of the Social Security Administration 
pertaining to the veteran.  

The veteran was notified of the provisions of the VCAA, and 
the implementing regulations, in the January 2003 
supplemental statement of case.  By letter dated in April 
2003, the RO again advised the veteran of the VCAA.  He was 
advised that the VA would assist him in obtaining evidence 
necessary to establish entitlement to benefits.  He was asked 
to identify both private and VA treatment records regarding 
the claimed conditions and was requested to submit signed 
release forms for any private records.  The veteran has not 
identified any additional medical records pertinent to his 
claims for service connection for skin conditions of the feet 
and thighs or a right ulnar nerve disorder.  Thus, the 
veteran was notified that he should provide information (who 
treated him) and the RO would get the records.  The veteran 
has not identified any additional medical records that have 
not been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the pertinent private treatment records and Social Security 
records.  The veteran has submitted VA outpatient treatment 
records and copies of private treatment records and he has 
not identified any additional pertinent VA or private 
treatment records with regard to the claims for service 
connection skin conditions of the feet and thighs or a right 
ulnar nerve disorder.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in August 
2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the January 2003 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal.



II.  Service connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2002).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).

The veteran contends that he contracted a skin condition 
claimed as jungle rot of the feet and a skin condition 
claimed as a rash on the thighs during service.  He also 
asserts that he has a right ulnar nerve disorder, claimed as 
a result of a fall in service or, alternatively as secondary 
to an upper back injury in service.

The service medical records show treatment for a fungus of 
the feet during service.  In February 1968, it was noted that 
there was numbness of the right ulnar nerve distribution and 
the assessment was questionable ulnar nerve pressure.  On 
separation examination in August 1969, the clinical 
evaluation of all systems was normal, and there was a 
notation of treatment for jungle rot for 14 days in September 
1966.  The service medical records do not show treatment for 
any injuries sustained in a fall and there is no evidence of 
a back injury in service.  There is no evidence during 
service of a rash on the thighs.  

The postservice private medical records show treatment for 
complaints of a rash on the groin in October 1992 and March 
1994.  A VA dermatologic examination conducted in August 
2002, noted a history of treatment for tinea pedis or 
dermatophytosis of the foot and for cellulites secondary to 
dermatophytosis of the left heel and foot.  The veteran also 
reported a history of a periodic rash on his thighs, which 
had not been present for some time.  Examination showed that 
no current skin disease was found, and a remote history of 
tinea pedis was noted.  

On VA examination in August 2002, the examiner indicted that 
there was a well-healed scar on the right wrist from previous 
carpal tunnel surgery.  Examination of the right arm revealed 
on pain over the ulnar groove.  The veteran was able to make 
a fist with the right hand and there was no weakness in the 
abduction and adduction of the fingers which the examiner 
noted was a sign of ulnar nerve involvement.  The examiner 
concluded that he did not see any current right ulnar nerve 
condition.  The examiner also indicted that examination 
showed that there was no current skin condition of the feet.  

In this case, there is no competent medical evidence of 
current diagnoses of skin conditions of the feet or the 
thighs or of a right ulnar nerve disorder.  One of the basic 
requirements for service connection is evidence that tends to 
show a presently existing disability.  The Court noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability...In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, a 
diagnosis of a condition must be made by competent medical 
evidence. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Service connection for residuals of jungle rot, for a skin 
condition claimed as a rash on the thighs, and for a right 
ulnar nerve condition is denied as there is no competent 
medical evidence of a current disability for any of these 
claims - a requirement under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303.  .

The only other evidence in support of the veteran's claims 
are his own contentions.  However, there is no indication 
that the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed conditions are insufficient to 
establish a current diagnosis or medical causation.

The Board concludes that, in the absence of current diagnoses 
of skin conditions of the feet and thighs or a right ulnar 
nerve condition, the preponderance of the evidence weighs 
against the claims for service connection for those 
conditions.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin conditions of the feet and thighs 
and for a right ulnar nerve disorder is denied.


REMAND

By rating action in January 2003, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent rating effective November 4, 1997.  In 
the June 2003, Informal Hearing Presentation, the veteran's 
representative indicated that the veteran disagrees with the 
rating assigned for PTSD, which the Board finds is a timely 
notice of disagreement.  The RO has not yet issued a 
statement of the case on this issue.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Board has reviewed the record and finds that additional 
development of the evidence with regard to the claims of 
service connection for a right knee disability, an upper back 
disability an ulcer disorder is warranted.  

On VA examination in August 2002, the veteran reported that 
he had received treatment for his right knee and back 
disabilities since 1997.  The examiner also indicated that he 
reviewed reports of x-rays and MRI testing of the right knee 
done at the Gainesville VA Medical Center which showed 
degenerative arthritic changes.  VA treatment records prior 
to 1998 and the noted x-ray and MRI reports are not in the 
claims file.  The RO should obtain all VA treatment records 
related to the right knee and back disorder and associate 
them with the claims file.  

In November 1997, the RO sent a letter to Ball Chiropractic 
Center asking for treatment records of the veteran dated from 
1990 to 1991.  No response was received to that request.  The 
RO should obtain a release from the veteran and request those 
records again.  

The Board notes that the examiner who conducted the August 
2002 examination regarding the claimed right knee disability 
noted the veteran's reported history of a right knee injury 
in service and stated that the veteran had functional 
impairment of the right knee which is service related.  A 
review of the service medical records, however, is negative 
for evidence of a right knee injury in service.  Although it 
was noted that the claims file was available to the VA 
examiner, it is unclear whether the examiner reviewed the 
service medical records prior to making his findings.  The RO 
should obtain an addendum to the examination report 
clarifying his opinion.

With regard to the claimed peptic ulcer disease, the August 
2002 examination report noted a diagnosis of symptoms of 
gastroesophageal reflux and indicated that an upper 
gastrointestinal series would be scheduled.  No report of 
such testing is included in the record.  The RO should 
ascertain whether such testing was completed and, if so, 
should obtain those reports and associate them with the 
claims file.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain copies of all VA 
outpatient records of the veteran from 
1997 to the present, which have not been 
previously obtained, concerning treatment 
of the claimed back and right ankle 
conditions, including all reports of x-
ray and MRI testing done with regard to 
the right knee in 1997.  All records 
obtained should be associated with the 
claims folder.

3.  The RO should ascertain whether upper 
gastrointestinal testing was completed as 
part of the August 2002 stomach 
examination and, if so, obtain copies of 
those reports and associate them with the 
claims file.

4.  The RO should request the veteran to 
submit the appropriate release form to 
obtain the records of Ball Chiropractic 
Center, and if the release form is 
furnished, obtained the identified 
records. 

5.  The RO should make arrangements to 
obtain clarification of the opinion 
included in the August 2002 VA stomach 
examination report.  If the examiner is 
not available, schedule a new 
examination.  Specifically, the examiner 
should be requested to state whether 
there is a current diagnosis of an ulcer 
disorder and, if so, state an opinion as 
to whether it is at least as likely as 
not that the currently ulcer disorder had 
its onset during active service or is 
related to any inservice disease or 
injury.  The examiner must provide a 
comprehensive response to this question, 
including a complete rationale for his 
opinion and conclusion.  

6.  The RO should make arrangements to 
obtain clarification of the opinion 
included in the August 2002 VA regarding 
the claimed right knee and back 
disorders.  If the examiner is not 
available, schedule a new examination.  
The purpose of the examination is to 
clarify the basis for the examiner's 
opinion to that the veteran's current 
right knee disorder is related to service 
and confirm, after review of any 
additional medical evidence added to the 
claims file, the opinion rendered 
regarding the current back disorder.  
Send the claims folder to the examiner 
for review.  The examiner should be 
requested to review the claims folder, 
including the service medical records, 
and the August 2002 examination report to 
prior completing the examination addendum 
or examination report.  Ask the examiner 
to state if the August 2002 opinion 
regarding the right knee disability was 
based solely on the veteran's reported 
history of a knee injury in service.  If 
not, then the examiner is asked to 
identify the objective medical evidence, 
including the service medical record(s), 
which supports his opinion as it pertains 
to the right knee.  The examiner should 
also state whether the previous opinion 
regarding the back disorder remains 
unchanged after review of any additional 
medical evidence added to the claims 
file.    

7.  The RO should review the case and, if 
the determination with respect to the 
issue of entitlement to an initial rating 
in excess of 50 percent for PTSD remains 
denied, issue a statement of the case to 
the veteran and his representative, which 
includes notification of the time limit 
within which the veteran must respond 
with an adequate substantive appeal in 
order to secure appellate review of that 
issue by the Board.  Thereafter, the 
issue is to be returned to the Board only 
if a timely and adequate substantive 
appeal is filed.

8.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for a right knee 
disorder, an upper back disorder and an 
ulcer disorder.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



